78443: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-36874: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78443


Short Caption:CLARK CTY. VS. BEANCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A773957Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:03/29/2019 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:07/24/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantClark CountyJohn A. Clement
							(Hooks Meng & Clement)
						Dalton L. Hooks, Jr.
							(Hooks Meng & Clement)
						


RespondentBrent BeanLisa M. Anderson
							(Greenman Goldberg Raby & Martinez)
						Thaddeus J. Yurek, III
							(Greenman Goldberg Raby & Martinez)
						





Docket Entries


DateTypeDescriptionPending?Document


03/28/2019Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


03/28/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-13782




03/28/2019Filing FeeReturned Filing Fee. Check No. 1303 returned to Hooks Meng Schaan Clement, PLLC. (SC)


03/28/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-13784




03/29/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell. (SC).19-13996




04/09/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 04/02/19. To Court Reporter: Peggy Isom. (SC)19-15486




04/16/2019TranscriptFiled Notice from Court Reporter. Peggy Isom stating that the requested transcripts were delivered.  Dates of transcripts: 04/02/19. (SC).19-16601




04/17/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)


04/18/2019Docketing StatementFiled Amended Docketing Statement Civil Appeals. (SC)19-17032




04/22/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for September 4, 2019, at 9:00 am. (SC).19-17553




09/17/2019Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: September 30, 2019, at 4:00 pm. (SC).19-38744




10/15/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).19-42532




10/16/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant:  45 days opening brief and appendix.  (SC)19-42822




11/13/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: December 16, 2019. (SC).19-46522




12/13/2019MotionFiled Stipulation and Order to Extend Time for Filing Appellant's Opening Brief and Appendix. (SC)19-50668




12/23/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: January 10, 2020. (SC).19-51785




01/10/2020BriefFiled Appellant's Opening Brief. (SC)20-01304




01/10/2020AppendixFiled Appendix to Opening Brief - Volumes 1-6 (REJECTED PER NOTICE ISSUED 01/10/20). (SC)


01/10/2020Notice/OutgoingIssued Notice of Rejection of Deficient Appendix. Corrected appendix due: 5 days.20-01365




01/15/2020AppendixFiled Joint Appendix - Volume I part 1. (SC)20-01943




01/15/2020AppendixFiled Joint Appendix - Volume I part 2  (continued). (SC)20-01944




01/15/2020AppendixFiled Joint Appendix -  Volume II part I. (SC)20-02016




01/15/2020AppendixFiled Joint Appendix - Volume III. (SC)20-02017




02/13/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: February 28, 2020. (SC).20-06126




02/24/2020BriefFiled Respondent's Answering Brief. (SC)20-07450




03/25/2020BriefFiled Appellant's Reply Brief. (SC).20-11486




03/25/2020BriefFiled Appellant's Reply Brief. (SC).20-11515




03/25/2020Case Status UpdateBriefing Completed/To Screening. (SC).


07/24/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)20-26986




10/08/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Gibbons/Stiglich/Silver. Author: Silver, J. Majority: Silver/Gibbons/Stiglich. 136 Nev. Adv. Opn. No. 65. SNP20-MG/LS/AS. (SC).20-36874




10/26/2020Post-Judgment PetitionFiled Appellant Clark County's Petition for Rehearing. (SC)20-39222




10/26/2020Filing FeeFiling fee paid. E-Payment $150.00 from Dalton L. Hooks, Jr. (SC)


10/27/2020Notice/IncomingFiled Appellant's Proof of Service for Petition for Rehearing. (SC)20-39335




11/23/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)20-42631




12/07/2020Post-Judgment PetitionFiled Appellant Clark County's Petition for En Banc Reconsideration. (SC)20-44367




12/30/2020Order/ProceduralFiled Order Amending Opinion. The amended opinion, which replaces the opinion filed on October 8, is being filed concurrently with this order. (SC).20-46888




12/30/2020Opinion/DispositionalFiled Authored Amended Opinion. "Affirmed." Before Gibbons/Stiglich/Silver. Author: Silver, J. Majority: Silver/Gibbons/Stiglich. 136 Nev. Adv. Opn. No. 65. SNP20-MG/LS/AS. (SC).20-46889




12/30/2020Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein in light of the amended opinion filed on December 30, 2020, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC. (SC)20-46919




01/25/2021RemittiturIssued Remittitur. (SC)21-02163




01/25/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


02/05/2021RemittiturFiled Remittitur. Received by District Court Clerk on January 26, 2021. (SC)21-02163





Combined Case View